Citation Nr: 0006428	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation, left shoulder, with post-operative 
capsulorrhaphy, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

In July 1999, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a rating 
action of December 1999 continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary to an 
equitable disposition of the veteran's claim.

2.  The appellant's service-connected left shoulder disorder 
is manifested by X-ray evidence of degenerative chagnes and 
limitation of motion with possible functional loss.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for recurrent dislocation, left 
shoulder, with post-operative capsulorrhaphy, based on 
dislocation, nonunion or malunion of the clavicle or scapula, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 5200, 5202, 5203 (1999).

2.  The criteria for a separate evaluation of 10 percent for 
recurrent dislocation, left shoulder, with post-operative 
capsulorrhaphy, based on limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 4, 
Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  As such, the ratings take into 
account such factors as pain, discomfort, and weakness in the 
individual rating. 38 C.F.R. §§ 4.10, 4.59 (1999).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self-support of the individual.  38 C.F.R. § 4.10 (1999).

In November 1987, the RO granted service connection for 
recurrent dislocation, left shoulder, with post-operative 
capsulorrhaphy.  A 10 percent evaluation was assigned from 
February 1987.  That evaluation has been continued in 
subsequent rating actions.  The veteran contends that he is 
entitled to a higher evaluation.

The veteran's left shoulder disability has been rated 
pursuant to Diagnostic Code 5203.  Under Diagnostic Code 
5203, impairment of the clavicle or scapula manifested by 
malunion warrants a 10 percent disability evaluation.  Where 
there is nonunion without loose movement, a 10 percent 
disability evaluation is warranted. Where there is nonunion 
with loose movement, a 20 percent disability evaluation is 
warranted.  A 20 percent disability evaluation is also 
warranted for impairment manifested by dislocation of the 
clavicle or scapula.  38 C.F.R. Part 4, Diagnostic Code 5203 
(1999).  

A left shoulder arthroscopy with Bankart reconstruction, 
posterior capsulorrhaphy and extensive debridement was 
performed on April 21, 1997.  A follow-up medical report 
dated April 30, 1997, reported that the veteran was doing 
very well.  He had very little pain and no excessive 
tightness in the shoulder.  He was allowed some circumduction 
and pendulum and lap slides and lap rotations.  On May 21, 
1997, the veteran was again evaluated.  He was "doing very 
well, nice and stable."  He was directed in easy, gentle, 
active range of motion. 

A VA examination was conducted in December 1999.  The veteran 
reported that he was working in a paper mill.  His job 
involved driving an end loader and lifting objects, as well 
as work in a water treatment plant.  The veteran stated that 
he was back to his pre-surgery work and did not take any 
medications for his left shoulder condition.  He indicated 
that his shoulder was much improved since prior to the 
surgery in 1997, but he still had to take intermittent rest 
periods to stretch and perform range of motion exercises when 
the shoulder became painful on the job.  At extreme ranges of 
motion, the veteran reported hearing noises like subluxation, 
but these were not as bad as they had been prior to surgery.  
The veteran denied any shoulder swelling or weakness.  

On examination, the veteran was able to don and doff his 
shirt without discomfort.  Examination showed old healed 
nontender scar on the anterior aspect of the shoulder.  Range 
of left shoulder abduction was noted as 150 degrees, active, 
and 160 degrees, passive.  (For comparison, right shoulder 
ranges were 170 and 180).  Flexion was 150 degrees, active, 
and 160 degrees passive.  (Right was 170 and 180).  Extension 
was to 30 degrees both active and passive, with moderate 
discomfort during and at 30 degrees of extension.  (Right 
extension was 45 active and 50 passive).  Internal rotation 
was to 40 degrees, and external rotation was to 45 degrees, 
active and passive.  (Right was 80 and 80).  The veteran had 
some difficulty reaching the back of the neck and back pocket 
with the left upper extremity.  Sensory function was intact, 
and manual muscle strength within the available range of 
motion was normal.  There was no atrophy of the muscles.  X-
rays indicated mild degenerative changes and post surgical 
changes.  The impression was degenerative joint disease of 
the left shoulder (as result of shoulder subluxation), and 
status post Bankart procedure on left shoulder.  The examiner 
noted that there was some limitation of motion, especially 
when compared to the right shoulder, and some discomfort at 
the extreme ranges of motion available.  It was possible that 
during acute exacerbations, the veteran may have some 
limitations of function or limitations in ranges of motion, 
however this could not be stated with any medical certainty.  
There was no evidence of incoordination or weakness noted.  

The record does not document findings which approximate 
nonunion of the scapula and clavicle with loose movement or 
dislocation such to provide a basis for an increased 
disability evaluation under Diagnostic Code 5203.  Nor has 
there been any showing of ankylosis or impairment of the 
humerus for evaluation under Codes 5200 or 5202.  However, 
the veteran has X-ray evidence of degenerative joint disease 
of the left shoulder and his left shoulder motion was 
limited.  This limitation of motion was confirmed by 
satisfactory evidence of painful motion.  When the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint group affected by limitation of motion.  Thus, 
the veteran is also entitled to a separate 10 percent 
evaluation under code 5003.  See VAOPGPREC 23-97; 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5201 (1999).  However, the 
veteran is not entitled to higher ratings under Codes 5201 
since arm motion in not limited at shoulder level.  38 C.F.R. 
Part 4, Diagnostic Codes 5201 (1999).  The veteran's 
complaints of shoulder discomfort and pain on extreme range 
of motion are contemplated by the current 10 percent 
evaluation under code 5203 and the separate 10 percent 
evaluation under code 5003.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).









	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent, for recurrent 
dislocation, left shoulder, with post-operative 
capsulorrhaphy, based on dislocation, nonunion or malunion of 
the clavicle or scapula, is denied.

A separate evaluation of 10 percent for recurrent 
dislocation, left shoulder, with post-operative 
capsulorrhaphy, based on limitation of motion, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

